DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armstrong-Muntner et al. (US 2019/0101977).
Regarding Claim 1, Armstrong-Muntner discloses a reconfigurable component for use in an eyewear device (Paragraph 0005-0006, Fig. 2A, head-wearable device 100), comprising:
an embedded electronics system (Fig. 1, memory assembly 104 embedded in 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042, Processor 102 embedded in 101, Paragraph 0029), the embedded electronics system is configured for wireless communication (Fig. 2A, sensor assembly 114 embedded in housing 101 can communicate wirelessly, Paragraph 0042) and processing sensor signals (Fig. 1, processor assembly 102, Paragraph 0033, lines 11-20, Paragraph 0043, Paragraph 0096, lines 16-25), the embedded electronics system is embedded into a component of the eye wear device (Fig. 1, memory assembly 104 embedded in 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042); and a plurality of sensors (Fig. 2A, sensor assembly 114, Paragraph 0037), the plurality of sensors is embedded into one or more of the reconfigurable component and the eyewear device (Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042), the plurality is in electrical communication with the embedded electronics system (Paragraph 0029, Fig. 1, sensor assembly electrically connected to processor assembly 102 by the bus 116); the embedded electronic system further comprising: a processor (Paragraph 0029, Fig. 1, processor assembly 102), the processor is configured to: receive outputs from the plurality of sensors (Fig. 1, processor assembly 102, Paragraph 0033, lines 11-20, Paragraph 0043, Paragraph 0096, lines 16-25); and determine a system control parameter from an output of at least one sensor of the plurality (Paragraph 0046, lines 8-15, state data).
Regarding Claim 2, Armstrong-Muntner discloses as is set forth above and further discloses wherein the processor extracts user head motion data from the plurality and the user head motion data is used by the system as the system control parameter (Paragraph 0006, lines 15-20).
Regarding Claim 5, Armstrong-Muntner discloses as is set forth above and further discloses wherein the system control parameter is used to control music play (Paragraph 0048, lines 22-24).
Regarding Claim 6, Armstrong-Muntner discloses as is set forth above and further discloses wherein at least one sensor is an accelerometer (Paragraph 0037), at least one sensor is a gyroscope (Paragraph 0037) and at least one sensor is a magnetometer (Paragraph 0037).
Regarding Claim 7, Armstrong-Muntner discloses as is set forth above and further discloses wherein the plurality of sensors further comprising: 
a sensor configured to measure acceleration along three mutually orthogonal axes X, Y, and Z (Paragraph 0037, lines 5-9); 
a sensor configured for gyroscope output along three mutually orthogonal axes X, Y, and Z (Paragraph 0037, lines 5-9 and lines 26-32); and 
a sensor configured for magnetometer output along three mutually orthogonal axes X, Y, and Z (Paragraph 0037, lines 5-9 and lines 26-32).
Regarding Claim 20, Armstrong-Muntner discloses a method to provide information to a user through an eyewear device (Paragraph 0005-0006, Fig. 2A, head-wearable device 100), comprising: 
receiving outputs from a plurality of sensors at a processor (Fig. 1, processor assembly 102, Paragraph 0033, lines 11-20, Paragraph 0043, Paragraph 0096, lines 16-25), the processor is contained within a temple insert module (Paragraph 0007) and the temple insert module is contained within a temple of the eyewear device (Fig. 2A, memory assembly 104 embedded in temple housing 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in temple housing 101, Paragraph 0042, Processor 102 embedded in temple housing 101, Paragraph 0029) the plurality of sensors are configured with the eyewear device (Fig. 2A, sensor assembly 114 embedded in temple housing 101); 
determining a system control parameter using at least one output from the plurality (Paragraph 0046, lines 8-13, state data);
controlling at least one function of the eyewear device with the system control parameter (Paragraph 0046, lines 13-15, control the functionality of the HWD).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (US 2019/0101977) in view of Honeycutt (US 2018/0242064).
Regarding Claim 3, Armstrong-Muntner discloses as is set forth above but does not specifically discloses wherein the system control parameter is used to answer an incoming telephone call.
However Honeycutt, in the same field of endeavor, teaches wherein the system control parameter is used to answer an incoming telephone call (Paragraph 0245, lines 10-12, answer a call), for the purpose of providing a hands-free option to answer a telephone call.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner with the wherein the system control parameter is used to answer an incoming telephone call, of Honeycutt, for the purpose of providing a hands-free option to answer a telephone call.
Regarding Claim 4, Armstrong-Muntner discloses as is set forth above but does not specifically discloses wherein the system control parameter is used to reject an incoming telephone call.
However Honeycutt, in the same field of endeavor, teaches wherein the system control parameter is used to reject an incoming telephone call (Paragraph 0245, lines 10-12, send an incoming call to voicemail), for the purpose of providing a hands-free option to refuse a telephone call.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner with the wherein the system control parameter is used to reject an incoming telephone call, of Honeycutt, for the purpose of providing a hands-free option to refuse a telephone call.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (US 2019/0101977) in view of Hoellwarth et al. (US 2018/0097920).
Regarding Claim 8, Armstrong-Muntner discloses as is set forth above but does not specifically discloses wherein the embedded electronic system further comprising: an embedded speech recognition system, the embedded speech recognition system is configured to receive audio signals from, a microphone and to move the embedded electronic system to a RUN state when a wake-up word is detected.
However Hoellwarth, in the same field of endeavor, teaches wherein the embedded electronic system further comprising: an embedded speech recognition system, the embedded speech recognition system is configured to receive audio signals from, a microphone and to move the embedded electronic system to a RUN state when a wake-up word is detected (Paragraph 0221), for the purpose of providing a hands-free operation of an electronics device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner with the wherein the embedded electronic system further comprising: an embedded speech recognition system, the embedded speech recognition system is configured to receive audio signals from, a microphone and to move the embedded electronic system to a RUN state when a wake-up word is detected, of Hoellwarth, for the purpose of providing a hands-free operation of an electronics device.
Regarding Claim 9, Armstrong-Muntner in view of Hoellwarth discloses as is set forth above and Hoellwarth further discloses wherein the embedded speech recognition system is configured to receive audio signals from the microphone (Paragraph 0221) and the processor (Paragraph 0221) to facilitateDKT. NO. S420219.P04Page 63 of 70PA TENT CLEAN VERSIONoperation of wireless (Paragraph 0045) voice communication when a command is recognized by the embedded speech recognition system (Paragraph 0221), for the purpose of providing a hands-free operation of an electronics device.
Regarding Claim 10, Armstrong-Muntner in view of Hoellwarth discloses as is set forth above and Hoellwarth further discloses wherein the embedded speech recognition system is configured to receive audio signals from the microphone and to facilitate operation of content control when a command is recognized by the embedded speech recognition system (Paragraph 0220-0221), for the purpose of providing a hands-free operation of an electronics device.
Regarding Claim 11, Armstrong-Muntner in view of Hoellwarth discloses as is set forth above and Hoellwarth further discloses wherein the embedded speech recognition system is configured to receive audio signals from the microphone and to facilitate operation of information control when a command is recognized by the embedded speech recognition system (Paragraph 0220-0221), for the purpose of providing a hands-free operation of an electronics device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (US 2019/0101977) in view of Willey et al. (US 2015/0248026).
Regarding Claim 12, Armstrong-Muntner discloses a reconfigurable component for use in an eyewear device (Paragraph 0005-0006, Fig. 2A, head-wearable device 100), comprising:
a temple insert module (Fig. 2A, memory assembly 104 embedded in temple housing 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in temple housing 101, Paragraph 0042, Processor 102 embedded in temple housing 101, Paragraph 0029), the temple is configured for use with the eyewear device (Fig. 2A, lenses 101gr and 101 gl), the temple insert module further comprising:
an embedded electronics system (Fig. 1, memory assembly 104 embedded in 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042, Processor 102 embedded in 101, Paragraph 0029), the embedded electronics system is configured for wireless communication (Fig. 2A, sensor assembly 114 embedded in housing 101 can communicate wirelessly, Paragraph 0042) and processing sensor signals (Fig. 1, processor assembly 102, Paragraph 0033, lines 11-20, Paragraph 0043, Paragraph 0096, lines 16-25), the embedded electronics system is embedded into a component of the eye wear device (Fig. 1, memory assembly 104 embedded in 101, Paragraph 0030, Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042); and 
a plurality of sensors (Fig. 2A, sensor assembly 114, Paragraph 0037), the plurality of sensors is embedded into one or more of the temple insert module (Fig. 2A, sensor assembly 114 embedded in temple housing 101, Paragraph 0042), the temple, and the eyewear device (Fig. 2A, sensor assembly 114 embedded in housing 101, Paragraph 0042), the plurality of sensors is in electrical communication with the embedded electronics system (Paragraph 0029, Fig. 1, sensor assembly electrically connected to processor assembly 102 by the bus 116); the embedded electronics system further comprising:
a processor (Paragraph 0029, Fig. 1, processor assembly 102), the processor is configured to: receive outputs from the plurality of sensors (Fig. 1, processor assembly 102, Paragraph 0033, lines 11-20, Paragraph 0043, Paragraph 0096, lines 16-25); and determine a system control parameter from an output of at least one sensor of the plurality (Paragraph 0046, lines 8-15, state data).
Armstrong-Muntner discloses as is set forth above but does not specifically discloses wherein the temple insert module is releasably couplable with an engagement portion of a temple.
However Willey, in the same field of endeavor teaches wherein the temple insert module is releasably couplable with an engagement portion of a temple (Paragraph 0015, lines 11-14) for the purpose of providing an easily upgradable electronics device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner with the wherein the temple insert module is releasably couplable with an engagement portion of a temple of  Willey, for the purpose of providing an easily upgradable electronics device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (US 2019/0101977) in view of Willey et al. (US 2015/0248026), further in view of Cao et al. (US 2019/0297701).
Regarding Claim 13, Armstrong-Muntner in view of Willey discloses as is set forth above but does not specifically discloses wherein further comprising: a multifunction button, wherein the processor is configured to receive signals from the multifunction button, the processor is configured to determine a length of time that the multifunction button is depressed by a user, the length of time is used by the processor to initiate one or more of  a.) pair a mobile device; b.) unpair the mobile dev ice; c.) play content; d.) select a next song; e.) make a telephone call; d.) answer a telephone call; and e.) reject the telephone call.
However Cao, in the same field of endeavor teaches further comprising: a multifunction button, wherein the processor is configured to receive signals from the multifunction button, the processor is configured to determine a length of time that the multifunction button is depressed by a user, the length of time (Paragraph 0026, lines 6-9, , multi-button depressed for a short period of time) is used by the processor to initiate one or more of  a.) pair a mobile device (Paragraph 0026, lines 6-9, pairing with a portable mobile device); b.) unpair the mobile device; c.) play content; d.) select a next song; e.) make a telephone call; d.) answer a telephone call; and e.) reject the telephone call, for the purpose of providing a minimal number of functional buttons. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner in view of Willey with the wherein further comprising: a multifunction button, wherein the processor is configured to receive signals from the multifunction button, the processor is configured to determine a length of time that the multifunction button is depressed by a user, the length of time is used by the processor to initiate one or more of  a.) pair a mobile device; b.) unpair the mobile device; c.) play content; d.) select a next song; e.) make a telephone call; d.) answer a telephone call; and e.) reject the telephone call of Cao, for the purpose of providing a minimal number of functional buttons. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (US 2019/0101977) in view of Cao et al. (US 2019/0297701).
Regarding Claim 21, Armstrong-Muntner discloses as is set forth above but does not specifically discloses wherein one sensor of the plurality is a button and the processor is configured to associate a length of time that a user depresses the button with a system action, and the system action is one or more of; pairing with a mobile device; impairing from the mobile device:DK ,T NO. Si20219.P004Page 67 of 70PA TENT CLEAN VERSIONplaying content; selecting a next song; making a telephone call; answering the telephone call; and rejecting the telephone call.
However Cao, in the same field of endeavor teaches
wherein one sensor of the plurality is a button and the processor is configured to associate a length of time (Paragraph 0026, lines 6-9, , multi-button depressed for a short period of time) that a user depresses the button with a system action, and the system action is one or more of; pairing with a mobile device (Paragraph 0026, lines 6-9, pairing with a portable mobile device); impairing from the mobile device:DK ,T NO. Si20219.P004Page 67 of 70PA TENT CLEAN VERSIONplaying content; selecting a next song; making a telephone call; answering the telephone call; and rejecting the telephone call, for the purpose of providing a minimal number of functional buttons. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the component of Armstrong-Muntner with the wherein one sensor of the plurality is a button and the processor is configured to associate a length of time that a user depresses the button with a system action, and the system action is one or more of; pairing with a mobile device; impairing from the mobile device:DK ,T NO. Si20219.P004Page 67 of 70PA TENT CLEAN VERSIONplaying content; selecting a next song; making a telephone call; answering the telephone call; and rejecting the telephone call of Cao, for the purpose of providing a minimal number of functional buttons. 
Allowable Subject Matter
Claims 14-18, 19, 22-23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a reconfigurable component including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a touch sensor, wherein the processor is configured to receive signals from the touch sensor, the processor is configured to process a tap input from a user to a touch sensor surface or a slide input from the user to the touch sensor surface, the processor is configured to initiate one or more tap actions following receipt of the tap input, the tap actions comprising; a.) play content; b.) pause playing content; c.) voice control audio input; and the processor is configured to initiate one or more of the following slide actions following receipt of a slide input from the user, the slide actions comprising; d.) answer an incoming telephone call; e.) reject the incoming telephone call; f.) lower volume; and g.) increase volume.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of a reconfigurable component including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising:DK T. NO. S1202 19.P004Page 66 of 70PA TENT CLEAN VERSIONa proximity sensor, the processor is configured to receive signals from the proximity sensor, the processor is configured to ascertain a presence of a user from the proximity sensor output and to take one of the following actions; a.) pause content play if a user has removed the eyewear device from the user’s head; b.) resume content play when the user places the eyewear device back on the user's head; c.) turn off content play after the eyewear device has remained off of the user's head for a first predetermined, amount of time; and d.) power down the eyewear device after the eyewear device has remained off of the user's head for a second predetermined amount of time.
Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein one sensor of the plurality is a touch sensor and the processor is configured to receive signals from the touch sensor, the processor is configured to process a tap input from a user to a touch sensor surface or a slide input from the user to the touch sensor surface, the processor is configured to initiate one or more tap actions following receipt of the tap input, the tap actions comprising: pairing with a mobile device; and unpairing from the mobile device.
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein one sensor of the plurality is a proximity sensor, the processor is configured to receive signals from the proximity sensor and to ascertain a presence of a user from the signals and to take an action, the action further comprising; pausing content play if the user has removed the eyewear device from the user's head; resuming content play when the user places the eyewear device back on the user's head; turning off music play after the eyewear device has remained off of the user's head for a first predetermined amount of time; and powering down the eyewear device after the eyewear device has remained off of the user's head for a second predetermined amount of time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Honeycutt (US 2019/0158946), Alameh et al. (US 2017/0032646) and Jin et al. (US 2015/0126845) are cited to show similar components, eyewear, and methods.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872